Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/30/2021 has been received; Claims 1, 6-14, 17-21 are pending. Claims 17-20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (USPN 970,381) in view of Kingsley (US 2015/0296919).
Regarding Claim 1, Muller discloses a boot (Figures 1-4) comprising an outsole (Figures 1-4) and an upper (Figures 1-4) affixed to the outsole, the upper 
Regarding Claim 6, the combination of Muller’s embodiments discloses the gusset is effective to expand a top area of the boot thereby providing calf relief in the top area of the boot (Page 1, lines 42-67, Figures 1-4). 
Regarding Claim 7, the combination of Muller’s embodiments discloses the gusset in an expanded position upon accommodating a wear's calf expands the edge of the upper body at least one inch (Page 1, lines 42-67, Figures 1-4, the gusset appears to expand more than at least one inch and is subject to resiliency as disclosed).  
Regarding Claim 8, Kingsley discloses the polymeric upper comprises a thermoplastic polymer (Para. 54).  
Regarding Claim 9, the combination of Muller and Kingsley disclose the upper body and the gusset independently comprise a thermoplastic polymer selected from the group consisting of rubber, thermoplastic polyurethane, and polyvinyl chloride (Muller, Figures 1-4 & Kingsley, Para. 54).  
Regarding Claim 10, Muller does not specifically disclose the outsole is polymeric. However, Kingsley discloses an outsole made of polymeric material (Para. 54). It would have been obvious to one of ordinary skill in the art to modify the material of Muller to be polymeric, as taught by Kingsley, in order to provide a user with impermeability and flexibility. 

Regarding Claim 12, Muller discloses the boot is the form of a knee boot (Figures 1-4).  
Regarding Claim 13, the combination of Muller and Kingsley discloses the boot is that is liquid-proof (Kingsley, Para. 54).  
Regarding Claim 14, Muller discloses a liquid protection knee boot (Figures 1-4) comprising an outsole (Figures 1-4); and an upper (Figures 1-4), the upper being affixed to the outsole (Figures 1-4) and comprising an upper body (body, see annotated Figure 3 below), spanning from the outsole to an edge defining a topline opening of the boot (Figures 1-4), a top area of the upper body comprising a gusset (5/6) intersecting the edge of the upper body (Figures 1-4); wherein the gusset comprises one or more pleats and extends along a rear side of the boot (Page 1, lines 42-46, Figures 1-4) and is self-supporting such that a fastener is not needed to close the gusset (Inasmuch is disclosed by applicant, the gusset is self-supporting in that it stays up and upright, pleated on its own, as shown in Figures 1-4), is integral to the upper body (once assembled the entire shoe is integral with itself, it does not have a fastener) and is effective to expand the edge from a relaxed position to an expanded position to accommodate a wearer's leg upon donning of the boot (Page 1, lines 45-67).  In the embodiment of Figure 3, Muller does not disclose an upper body spanning from the outsole to an edge that is located at or below a wearer’s knee upon donning of the boot. However, in the embodiment of Figure 1, Muller discloses an upper body (1) spanning from the outsole to an edge that is located at or below a wearer’s knee upon donning of the boot (Figure 1) which accommodates a wearer’s leg calf upon the donning of the boot (Figure 1). It would have been obvious to one of ordinary skill in the art to extend the top area of the boot to be located at or below a wearer’s knee and accommodate a wearer’s calf upon the donning of the boot, as taught by the embodiment of Figure 1, Muller, so as to protect a user’s leg and provide further support. Muller does not specifically disclose polymeric material. However, Kingsley discloses polymeric material for a body, gusset and outsole (Para. 54). It would have been obvious to one of ordinary skill in the art to modify the material of Muller to be polymeric, as taught by Kingsley, in order to provide a user with impermeability and flexibility. 
Regarding Claim 21, Muller discloses a method of providing comfortable boots to wearers, the method comprising: donning the boot of one of claim 1; and expanding the gusset as needed to accommodate the wearer's leg (Page 1, lines 42-67, Figures 1-4).


    PNG
    media_image1.png
    307
    427
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/KATHARINE G KANE/Primary Examiner, Art Unit 3732